DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed 02 March 2021 has been entered.
Claims 15-23, 25, and 27-28 remain pending in the application, wherein claims 15, 21, and 25 have been amended and claim 26 has been canceled.

Allowable Subject Matter
Claims 15-23, 25, and 27-28 are allowed.
The following is an examiner’s statement of reasons for allowance: As outlined in the Final Office Action mailed 07 January 2021, the limitations of a doughnut-shaped front frame cover having a rim portion that protrudes backward on the inner surface side of the frame was identified in the Non-Final Office Action mailed 15 September 2020 as allowable subject matter over the closest prior art of Dobashi and Anderson and was subsequently incorporated into independent claim 15 in the Final Office Action mailed 07 January 2021.  The claims were rejected under 35 U.S.C. 112(a, b, and d) in the Final Office Action mailed 07 January 2021, but have been overcome by amendment.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Arguments
Applicant’s amendments to claim 15 have overcome the written description requirement rejection previously set forth in the Final Office Action mailed 07 January 2021.  The rejection of claims 15-23 and 25-28 under 35 U.S.C. 112(a) has been withdrawn. 
Applicant’s amendments to claims 15, 21, and 25 have overcome each and every indefiniteness previously set forth in the Final Office Action mailed 07 January 2021.  The rejection of claims 15-23 and 25-28 under 35 U.S.C. 112(b) has been withdrawn.
Applicant’s amendment of cancelling claim 26 has overcome the improper dependency previously set forth in the Final Office Action mailed 07 January 2021.  The rejection of claim 26 under 35 U.S.C. 112(d) has been withdrawn.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIM S HORGER whose telephone number is (571)270-5904.  The examiner can normally be reached on M-F 9:30 AM - 4:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Humera Sheikh can be reached on 571-272-0604.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 






/KIM S. HORGER/Examiner, Art Unit 1784                                                                                                                                                                                                        
/SETH DUMBRIS/Primary Examiner, Art Unit 1784